Case 1:20-cv-10420-AT Document12 Filed 02/05%2i;sRaggpns 1
DOCUMENT

ELECTRONICALLY FILED
DOC#
DATE FILED: 2/9/2021

  

Law Off
39 East Broadway, Suite 304
New York, NY 10002

Tel: 212-513-1583
VIA ECF

Hon. Analisa Torres

United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

February 5, 2021

RE: Jinkeng Chen v. Wolf, et al, No. 20 Civ.10420
Dear Judge Torres:

The petitioner in this action, by the undersigned counsel, respectfully request a two-

month extension to submit a joint status letter and case management plan (i.e., from February 5,
2021 to April 5, 2021).

The extension is requested insofar as the government-respondents in this action was
recently served with the pleadings, and expect to have sufficient time to respond. The requested
extension will also afford the government additional time to address the delayed agency-
adjudication issue pertaining to the petitioner. Petitioner acknowledges that there is no
compelling ground at this moment to set up a case management schedule with fixed dates, or any
urgent need for discovery. Rather, all parties agree that certain "scheduling" flexibility to the
adjudication agency in the management of its adjudication process may be conducive to a prompt
resolution of the dispute. The attorney of the government-respondent also does not oppose to this
request.

I thank the Court for its consideration of its letter.

GRANTED. The conference scheduled for February

9, 2021, is ADJOURNED to April 12, 2021, at 10:40

a.m. By April 5, 2021, the parties shall submit a joint Respectfully submitted,
letter and case management plan. The Clerk of Court

is directed to also terminate the motion at ECF No. 11.

 

SO ORDERED. /s/Zhen Liang Li
Zhen Liang Li
Dated: February 5, 2021 Law Office of Zhen Liang Li
New York, New York Counsel for Petitioner.

39 East Broadway, Suite 304

7) New York, New York 10002

ANALISA TORRES
United States District Judge
